                   Case 18-12012-LSS             Doc 394       Filed 11/20/18        Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


In re                                                    Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                         Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                         (Jointly Administered)
                             Debtors.
                                                         Ref. Docket Nos. 9, 160, 239, & 256

     NOTICE OF FILING OF REVISED PROPOSED STALKING HORSE SALE ORDER

              PLEASE TAKE FURTHER NOTICE that on October 31, 2018, the above-
captioned debtors and debtors-in-possession (collectively, the “Debtors”) filed the Notice of
Filing of Proposed Stalking Horse Sale Order [Docket No. 256] (the “Notice of Stalking Horse
Sale Order”).2 Attached to the Notice of Stalking Horse Sale Order as Exhibit 1 was the
Proposed Stalking Horse Sale Order.

              PLEASE TAKE FURTHER NOTICE that since the filing of the Notice of
Stalking Horse Sale Order and the Proposed Stalking Horse Sale Order, the Debtors, in
consultation with the Stalking Horse Bidder and other parties, have made certain revisions to the
Proposed Stalking Horse Sale Order (the “Revised Proposed Stalking Horse Sale Order”).
Attached hereto as Exhibit A is a comparison of the Revised Proposed Stalking Horse Sale
Order marked against the Proposed Stalking Horse Sale Order.

                PLEASE TAKE FURTHER NOTICE that the Revised Proposed Stalking
Horse Sale Order remains subject to continuing review and negotiation by and among the
Debtors, the Stalking Horse Bidder, and other interested parties. As such, the Debtors reserve all
rights to revise the Revised Proposed Stalking Horse Sale Order at or prior to the Sale Hearing.




1
     The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
    Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
    The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Notice of
Stalking Horse Sale Order.



01:23882982.2
            Case 18-12012-LSS   Doc 394   Filed 11/20/18   Page 2 of 2



Dated: November 20, 2018              /s/ Ian J. Bambrick
                                      Michael R. Nestor, Esq. (Bar No. 3526)
                                      Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                      Ian J. Bambrick, Esq. (Bar No. 5455)
                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      Rodney Square, 1000 North King Street
                                      Wilmington, Delaware 19801
                                      Tel: (302) 571-6600
                                      Fax: (302) 571-1253

                                      and

                                      Michael L. Tuchin, Esq.
                                      Jonathan M. Weiss, Esq.
                                      Sasha M. Gurvitz, Esq.
                                      KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                      1999 Avenue of the Stars, 39th Floor
                                      Los Angeles, CA 90067
                                      Tel: (310) 407-4000
                                      Fax: (310) 407-9090

                                      Counsel to Debtors and Debtors in Possession




                                      2
